   Case: 1:12-cv-09672 Document #: 377 Filed: 08/23/19 Page 1 of 2 PageID #:5619




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

BRIAN LUCAS, JOSEPH EAGLE, MICHAEL
KEYS, ANTWOIN HUNT, and JAMES
ZOLLICOFFER, on behalf of themselves and
other similarly situated individuals,

                      Plaintiffs,                   Case No. 12 C 9672

       v.                                           Judge Tharp

VEE PAK, INC., PERSONNEL STAFFING                   Magistrate Judge Martin
GROUP d/b/a MVP, STAFFING NETWORK,
and ALTERNATIVE STAFFING, INC.,
                      Defendants.


                                    NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that HARINI SRINIVASAN of Cohen Milstein Sellers & Toll

PLLC hereby appears on behalf of Plaintiffs in the above-captioned action.



Dated: August 23, 2019                             Respectfully submitted,

                                                   /s/ Harini Srinivasan
                                                   Joseph M. Sellers
                                                   Shaylyn Cochran
                                                   Harini Srinivasan
                                                   Cohen Milstein Sellers & Toll PLLC
                                                   1100 New York Avenue, N.W. Suite 500
                                                   Washington, D.C. 20005
                                                   (202) 408-4600

                                                   Counsel for Plaintiffs
   Case: 1:12-cv-09672 Document #: 377 Filed: 08/23/19 Page 2 of 2 PageID #:5619




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of August 2019, I served Plaintiffs’ “Notice of

Appearance” on all parties via CM/ECF delivery.


                                             /s/ Harini Srinivasan
                                             Harini Srinivasan
